Citation Nr: 1545753	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  11-07 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for depressive disorder, not otherwise specified; bipolar disorder, type 2, (psychiatric disability) prior to March 18, 2011.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to August 1977 and from June 1979 to June 1983.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the psychiatric disability issue was certified to the Board as entitlement to an effective date earlier than March 18, 2011, for the grant of 100 percent evaluation for depressive disorder, not otherwise specified; bipolar disorder, type 2.  As explained below, the March 2010 rating decision was not final.  As such, the November 2011 grant of a 100 percent rating effectively staged the Veteran's rating during this appeals period.  Insofar as the November 2011 rating decision constitutes a full grant of the benefit sought as of March 18, 2011, this period is no longer before the Board.  Cf. AB v. Brown, 6 Vet. App. 35, 39 (1993).  Thus, the issue is recharacterized as a claim for an increased rating as reflected on the title page.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  New and material evidence was received within one year of the March 2010 rating decision.

2.  Prior to March 18, 2011, the Veteran's psychiatric disability was characterized by periodic exacerbations of symptoms, including a suicide attempt, that lead to the Veteran's repeated voluntary hospitalization, but not total social impairment.


CONCLUSION OF LAW

Prior to March 18, 2011, the criteria for a 70 percent rating, but not more, for depressive disorder, not otherwise specified; bipolar disorder, type 2, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, DC  9434 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  See e.g., February 2010 letter.

Next, VA has a duty to assist the Veteran in the development of the claim, which includes assisting in the procurement of service treatment records and pertinent treatment records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Psychiatric Disability

Procedural History

The Veteran was originally granted service connection for depression in a May 2003 rating decision.  At that time, a 10 percent rating was assigned effective November 13, 2002.  The Veteran did not appeal this rating and it became final one year after its issuance.  See 38 C.F.R. § 20.1103.

The Veteran filed a claim for an increased rating in April 2005, which was denied in a September 2005 rating decision.  He filed a notice of disagreement in September 2005.  A statement of the case was issued in May 2006 and the Veteran perfected his appeal by submitting a substantive appeal in May 2006.  It was certified to the Board and in a September 2009 Board decision, the rating for the recharacterized disability of mood disorder was increased to 30 percent effective April 27, 2005, and to 50 percent effective February 1, 2008.  This Board decision became final on the date stamped on its face.  See 38 C.F.R. § 20.1100.  For this reason, an effective date for the 100 percent rating prior to February 1, 2008, is prohibited absent a finding of clear and unmistakable error (CUE), which is not alleged here.  See 38 C.F.R. § 3.015(a).

The medical evidence of record then shows that the Veteran was hospitalized for a week in December 2009 due to bipolar disorder and depressive disorder.  This was considered in the March 2010 rating decision that continued the existing 50 percent rating.  The Veteran filed a notice of disagreement with this decision in April 2010, specifying that he was appealing the denial of his claim for increased compensation due to individual unemployability (TDIU) only.

In July 2010, the Veteran was again hospitalized for psychiatric treatment for less than 21 days.

In a December 2010 rating decision, the RO again continued the existing 50 percent rating.

On March 11, 2011, the Veteran's VA Form 9 on the issue of TDIU was received by VA.  In that form, the Veteran noted that his psychiatric disability prevented him from working, driving, operating machinery, or handling specialized equipment.

In Buie v. Shinseki, 24 Vet. App. 242 (2010), the Court held that even in increased rating claims, when VA receives a submission of new and material evidence within one year of a rating decision addressing the condition, 38 C.F.R. § 3.156(b)  requires any subsequent decision to relate back to the original claim.  Id. at 251-52; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

As described above, the Veteran continued to submit new and material evidence of worsening psychiatric disability within one year of the March 2010 rating decision.  Indeed, the current effective date is within one year of the March 29, 2010, notice letter for that decision.  As such, the March 2010 rating decision is not final.  See 38 C.F.R. § 20.1103.  Thus the Board will consider the entirety of this appeal period prior to the full grant.

Increased Rating

 As noted above, the Veteran is currently rated at 50 percent for psychiatric disability for this period.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

Major depressive disorder is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under that General Rating Formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

The next higher evaluation of 70 percent is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). Id.

While a veteran's rating on the Global Assessment of Functioning (GAF) scale is not dispositive, the Board notes the following definitions for the GAF scores listed below:

* A GAF score between 21 and 30 indicates that behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment OR inability to function in almost all areas.
* A GAF score between 31 and 40 indicates some impairment in reality testing or communication OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.
* A GAF score between 41 and 50 indicates serious symptoms OR any serious impairment in social, occupational, or school functioning.
* A GAF score between 51 and 60 indicates moderate symptoms OR moderate difficulty in social, occupational, or school functioning.
* A GAF score between 61 and 70 indicates, some mild symptoms OR some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.

Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV).

Throughout the appeals period, the Veteran has been married to the same woman.  He has expressed repeated difficulties with his neighbor.  He has not worked during this period.

In December 2009, the Veteran was hospitalized for a week due to bipolar disorder and depressive disorder.  His GAF on admission was 30 and his GAF on discharge was 55.  At the time of his admission, the Veteran was ambulatory and appropriately dressed and groomed.  He had spontaneous vocal speech.  He was anxious and restless.  He described his mood as depressed and anxious.  His mood and affect were not appropriate.  He denied homicidal ideations, but was found to be a high suicide risk due to current suicidal thoughts and plans.  He denied a lack of social support or relationships.  He denied racing thoughts and delusional thoughts were not elicited.  He was coherent, relevant, and logical.  He did not have loose associations, flight of ideas, phobias, panic attacks, obsessions, compulsions, or disorders of perception.  He denied any visual or auditory hallucinations.  He was alert and fully oriented to time place person.  His memory and concentration were preserved.  His insight and judgement were poor.

This hospitalization was described as an exacerbation of symptoms caused by multiple acute stressors including legal problems with poor compliance with treatment for the prior two weeks as a possible contributing factor.  Throughout the course of his hospitalization, the Veteran denied ideas of self-harm or harm to others.  He showed good interaction with staff and peers.  He developed no medical or psychiatric complications during his stay and tolerated his prescribed medications well.

At the time of discharge the patient was alert oriented for time, place, and person.  He was logical coherent and relevant.  He denied any suicidal or homicidal ideations.  He denied auditory or visual hallucinations.

The February 2010 VA examiner noted that all of the Veteran's mental disorder symptoms were controlled by continuous medication.  No occupational or social impairment was found.  He was assigned a GAF score of 70.  Specifically, this examiner noted mild to moderate depressed mood and a severe personality disorder.  The Veteran himself reported frequent symptoms of sadness, anxiety, mood swings, irritability, poor impulse control, and insomnia.

The Veteran was admitted to the hospital on July 3, 2010, with worsening depressive and anxiety symptoms and self-harm ideas.  He was discharge on July 7, 2010.  His GAF on admission was 30 and his GAF on discharge was 55.  Mental status examination on admission found the Veteran ambulatory.  He was not calm or appropriately dressed and groomed.  He had spontaneous vocal speech.  He was anxious.  His affect was congruent.  His mood and affect were appropriate.  He referred non-structured homicidal ideations.  He was found to be a high suicide risk due to factors including current suicidal thoughts.  He also endorsed a lack of social support or relationships.  He denied racing thoughts and delusional thoughts were not elicited.  He was coherent, relevant, and logical.  He did not have loose associations, flight of ideas, phobias, panic attacks, obsessions, compulsions, or disorders of perception.  He denied any visual or auditory hallucinations.  He was alert and fully oriented to time place person.  His memory was preserved.  His concentration was not preserved.  His insight and judgement were poor.  While waiting in the Psychiatric Intervention Center he made a suicidal gesture of taking off his shirt as if he was going to hang self from a door.  He showed steady improvement during hospitalization.  During the rest of his hospitalization, the Veteran denied ideas of self-harm or harm to others and any psychotic symptoms.  He showed good interaction with staff and peers.  At the time of discharge the patient was alert oriented for time, place, and person.  He was logical coherent and relevant.  He denied any suicidal or homicidal ideations.  He denied auditory or visual hallucinations.

A VA treatment record from later in July 2010 notes the Veteran's complaints of being very depressed for the prior month.  He denied current suicidal or homicidal ideas.  He was alert and active without tics or mannerisms.  He had no delusions, illusions, or hallucinations.  

An October 2010 VA treatment record notes that the Veteran was accompanied by his wife.  He was assigned a GAF score of 55.  He was ambulatory and appropriately dressed and groomed.  He was irritable.  The Veteran had spontaneous vocal speech.  His mood and affect were depressed.  He denied homicidal and suicidal thoughts, plans or ideas.  He denied racing thoughts.  Delusional thoughts were not elicited.  He was coherent, is relevant and is logical without loose associations, flight of ideas, phobias, panic attacks, obsessions or compulsions, or disorders of perception.  He denied visual and auditory hallucinations.  The Veteran was alert and fully oriented.  His memory was preserved for all events and his concentration was preserved.  His judgement and insight were good.

The Veteran was hospitalized from November 27, 2010, to November 30, 2010 for bipolar disorder.  His GAF on admission was 30 and his GAF on discharge was 60.  His wife brought him to the hospital seeking treatment for his sadness and suicidal thoughts symptoms that he said he was experiencing several hours before his hospitalization. He expressed concerned about the difficulties he is having controlling his verbal aggressive behavior toward family members and others.  He reported three suicide attempts in the past, with the most recent one being about one month prior.  He reported being in compliance with his psychiatric treatment and receiving constant support from his wife and her parents.  At the time of discharge the patient was alert oriented for time, place, and person.  He was logical coherent and relevant.  He denied any suicidal or homicidal ideations.  He denied auditory or visual hallucinations.

A December 2010 VA treatment record shows that the Veteran was alert and fully oriented.  His thought content was normal and his thought process was coherent, relevant, and logical.  His memory was intact.  His judgement and insight were good.  He had no homicidal ideation, hallucinations, or aggression.  He denied suicidal ideation.  He was asked what had helped him in the past when he lost control of his behavior and he responded "family support."

The record contains multiple entries from January 2, 2011.  They consistently note that the Veteran was cooperative and oriented in all spheres.  His thought content was normal.  His thought process was coherent and relevant.  He had poor remote and immediate memory.  His judgement and insight were fair or good.  He denied homicidal ideation or current suicidal ideation, but reported the above noted suicide attempt in July 2010.  He reported auditory hallucinations.  His wife supervised his medication.  He reported mixed feelings about his mother's decision to return to Puerto Rico after several decades in New York.  He was assigned a GAF score of 60.

In a statement dated March 8, 2011, Dr. J. A. J. found that the Veteran had no healthy industrial or social adaptability.  As such, he was found to be totally and permanently unable to engage in any gainful activity.

Based on the above, the Board finds that the Veteran's psychiatric symptoms most nearly approximate the criteria for a 70 percent rating.  See 38 C.F.R. § 4.130, DC 9434.  The medical evidence of record shows stark contrast between the lack of objective symptoms noted during the February 2010 examination and the extreme symptoms noted during periods of exacerbated symptoms.  At the time of his hospital admissions, he was experiencing severe symptoms.  By contrast, at the time of his discharge and during his regular treatment sessions, his symptoms were mild or moderate.  Nevertheless, these repeated hospitalizations for exacerbations of symptoms and his suicide attempt suggest an overall disability picture that is more analogous to a finding of social and occupational impairment with deficiencies in most areas.  The question then becomes whether he meets the criteria for the next higher rating of 100 percent.  This requires total social and occupational impairment.  See id.  Although the letter dated March 8, 2011, stated that the Veteran had no health social adaptability, the remainder of the record shows that the Veteran maintained relationships with his wife and her parents.  Furthermore, when not suffering from exacerbations of his symptoms, he was repeatedly noted as showing good interactions with medical staff and peers.  Thus, the Board does not find total social impairment, as required for a 100 percent rating.  The Veteran has not worked at any time during the relevant period.  This has been attributed in the medical records to a combination of his physical and mental impairments and will be addressed within the context of entitlement to TDIU in the remand section.  Therefore, the Board determines that a 70 percent evaluation is appropriate for the period prior to March 18, 2011.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either of those elements is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, such as total social impairment, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

An increased rating of 70 percent, but not more, for depressive disorder, not otherwise specified; bipolar disorder, type 2, prior to March 18, 2011, is granted.


REMAND

The Veteran last worked in February 2005.  He is currently service connected for psychiatric disability, heart disability, right knee disability, left eye scar, deviated septum, and facial scars.

As noted above, the March 2011 letter from Dr. J.A.J. found that the Veteran was totally and permanently unable to engage in any gainful activity.  The record does not contain a similar finding regarding unemployability at any other point during the appeals period.  The Veteran has reported unemployability due to his combination of disabilities, but the record does not contain sufficient medical evidence to assess this claim.  Currently, the record contains only opinions that the Veteran's deviated septum and, when continuously medicated, the Veteran's psychiatric disability have no effect on his employability.  See February 2010 VA examinations.  The record does not contain opinions regarding the effect that his remaining disabilities have on his employability or what effect the Veteran's frequent exacerbations of psychiatric symptoms have on his employability.  The February 2010 VA knee examination noted the impact that the Veteran's right knee disability had on usual daily activities, but did not provide an opinion on the effect of this disability on the Veteran's employability, instead noting that the Veteran was not employed at the time of the examination.  As such, medical opinions regarding the impact that the Veteran's service connection disabilities have on his employability are necessary.

Accordingly, the case is REMANDED for the following action:

1.  Request a VA examiner to review the claims file and opine whether it is at least as likely as not that the Veteran's service connected disabilities (psychiatric disability, heart disability, right knee disability, left eye scar, deviated septum, and facial scars), irrespective of any nonservice-connected disabilities, prevented him from securing and following a substantially gainful occupation prior to March 18, 2011.

The examiner must provide a rationale for any opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so, and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.

2.  Thereafter, the RO/AMC should readjudicate the claim in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


